Per Curiam:
The court agrees to the facts found and to all of the conclusions of law except that the conclusion of law No. 6 should be modified so as to recite that the plaintiff company is entitled to receive the property described in that finding rather than the plaintiff Paul E. Rasor; and except that the conclusion of law No. 7 ¡ should be modified so as to recite that the plaintiff company is entitled to judgment directing the defendant to forthwith deliver the property described in that finding to the plaintiff company by delivering the same to the plaintiff Paul E. Rasor as its attorney-in-fact, upon the authority of Russian Reinsurance Co. v. Stoddard (211 App. Div. 132), decided herewith. The judgment should be modified accordingly, and as so modified it should be in all respects affirmed. Judgment modified by granting judgment in favor of the-plaintiff First Russian Insurance Company, Established in 1827, and as so modified unanimously affirmed, without costs.